Citation Nr: 1621922	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 16, 2015.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to March 1969.  The Veteran's decorations for his service include a Combat Infantryman Badge and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD evaluated as 30 percent disabling, effective October 7, 2005.

During the pendency of the appeal, a March 2012 Decision Review Officer Decision increased the rating from 30 to 50 percent, effective October 7, 2005.  This action did not satisfy the Veteran's appeal.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2012.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in May 2012, when it was remanded for additional evidentiary development.  In a July 2013 decision, the Board granted the Veteran an earlier effective date, September 10, 1993, for service connection for his PTSD.  The Board remanded the claim to afford the Veteran initial AOJ consideration in assigning an initial rating for his PTSD for the period prior to October 7, 2005.

In an October 2014 decision, the Board granted the Veteran an initial rating of 70 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In an October 2015 order, the Court vacated the October 2014 decision as it pertained to the denial of an initial rating for PTSD in excess of 70 percent and remanded the matter to the Board for further proceedings consistent with an October 2015 Joint Motion for Partial Remand (JMR).  In particular, the Court stated that the Board did not consider pertinent medical evidence and provided a conclusory explanation to support the finding that the Veteran was not entitled to a 100 percent disability rating for his PTSD.  The Court vacated the Board's October 2014 decision as it pertained to the denial of a rating in excess of 70 percent for PTSD and remanded it for readjudication.  

In a May 2016 rating decision, the RO granted the Veteran's claim of entitlement to TDIU.  The effective date assigned for the Veteran's grant of TDIU was March 16, 2015.  However, as the TDIU claim was part and parcel of the Veteran's increased rating claim, the Board must still address whether TDIU is warranted from September 10, 1993, the date of the Veteran's service connection claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Future consideration of this case should take into account the existence of these electronic records.

The issues of entitlement to an increased rating for PTSD from March 16, 2015 and entitlement to TDIU for the period from June 18, 2003 to March 16, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from September 10, 1993 to June 17, 2003, the Veteran's PTSD symptoms more closely approximated symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes resulting in profound retreat from mature behavior.

2.  From June 18, 2003 to March 15, 2015, the preponderance of the evidence is against a finding that the Veteran's PTSD resulted in greater disability than severe impairment in maintaining effective or favorable relationships and obtaining and retaining employment; or resulted in virtual isolation in the community, border on gross repudiation of reality causing profound retreat from mature behavior, or demonstrable inability to obtain or retain employment.  The preponderance of the evidence is also against a finding that the Veteran's PTSD resulted in greater disability than occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  For the period from September 10, 1993 to June 17, 2003, the criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015); 38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 9411 (1993).

2.  For the period from June 18, 2003, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015); 38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 9411 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case was remanded by the Court in October 2015.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records are in the claims file.  He has not identified any other records or evidence relevant to the period on appeal that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran VA examinations in May 2006 and May 2010.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the Veteran's PTSD on his daily living.  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.



Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the Board considered whether the assignment of staged ratings would be necessary.

As noted above, the effective date of the grant of service connection for the Veteran's PTSD was September 10, 1993.  Since then, the criteria for rating psychiatric disabilities were revised, effective November 7, 1996.  See 61 Fed. Reg. 52, 695-52, 702 (1996).  The Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran.  However, the amended version of the criteria will only be applied from the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 9411 used for the rating of PTSD, as in effect prior to November 7, 1996, a 70 percent rating was warranted when the ability to maintain effective or favorable relationships was severely impaired and when the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).  

Under this previously applicable regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9405 may be sufficient to support the assignment of that rating.  Johnson  v. Brown, 7 Vet. App. 95, 97 (1994).  Additionally, although poor contact with other human beings may be indicative of emotional illness, social inadaptability was to be evaluated only as it affected industrial adaptability.  38 C.F.R. § 4.129 (1993).

The General Rating Formula for Mental Disorders as in effect from November 7, 1996, provides in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2015) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (hereinafter DSM).  Id.  While each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).

A GAF score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  A score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  Scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers). 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

In his September 1993 claim for service connection for PTSD, the Veteran reported that he could not maintain meaningful relationships or his marriage due to his PTSD.  He said he had to again leave a good job due to his stressful condition, and that sleepless nights due to nightmares and flashbacks made work "extremely difficult."  He reported obtaining treatment for his PTSD in the form of bi-weekly attendance at an anger group meeting.  

According to a September 1993 report from Dr. J. Y., the Veteran reported experiencing excessive irritability and anger, which were related to stresses at work and conflicts with his immediate supervisor.  He feared that he would lose his temper and physically attack either his supervisor or an innocent coworker if he was further provoked.  Dr. J. Y. noted the Veteran was admitted to the Salem VA Medical Center Psychiatry Service in July 1993 for a ten day stay, which was successful in decompressing the Veteran's "acute crisis" including suicidal ideation and explosive feelings.  The Veteran reported trouble sleeping, averaging only 1-3 hours of sleep per night; he also reported flashbacks and nightmares.  The physician noted that the Veteran's past five marriages reflected his problematic interpersonal relations, which he said were likely due to the PTSD.  Additionally, he indicated that the Veteran had been denied sick leave for hospitalization, which further aggravated the Veteran's symptoms.  The physician diagnosed the Veteran with PTSD and adjustment disorder with depressed mood and anxiety, but did not distinguish between the symptoms of each diagnosis.  He also advised that given the Veteran's emotional "lability" and fears of aggressive impulses, the Veteran should not return to his work environment.  

In a letter received in December 1993, S. C. from DAV reported that the Veteran had been unable to return to his job since July 1993 when he was hospitalized for his PTSD.  S. C. wrote that the Veteran reported worsening nightmares, and continued to fear crowds of people; he was also receiving treatment on an outpatient basis.  The Veteran also reported feelings of panic during situations involving even minor stress.  The representative said he observed the Veteran's mood swing from deep depression to intense anger.  S. C. also noted the Veteran's intent to apply for a job at the local VA Medical Center.

According to treatment records from 1993 and 1994, the Veteran attended group therapy sessions for anger.  He said that although he was physically and intellectually capable of handling his work, he was emotionally "too unstable" to do so, fearing that he would "go off" and "hurt one of those guys" if he were to return to his job.  See October 1993 Mental Hygiene Clinic note.  He said he tried to hunt but could not sustain interest.  At times, he denied homicidal and suicidal ideation, but also admitted to fleeting suicidal ideation, denying ruminations or intent.  See November 1993 Mental Hygiene Clinic note.  He also reported having confused thoughts and difficulty concentrating.  See January 1994 note.  A February 1994 note indicated the Veteran lost his job at the Post Office, adding the loss was "PTSD / stress" related.  In March 1994, a clinician noted the Veteran's self-report of being "loud and [probably] mentally abusive" to his wife, and that the couple had separated.  

A May 1994 consultative psychological evaluation performed by Dr. J. N. noted the Veteran's reports of anger with periods of rage, depression, frustration, feeling deceived, pain, nightmares every night, sometimes of such severity to cause him to avoid sleep, and flashbacks.  He reported being unable to work since July 1993 due to frustration and anger.  Mental status examination showed the Veteran's memory for remote and intermediate events "seemed good," and that he appeared to have some difficulty concentrating that interfered with short-term memory.  The Veteran was oriented to time, place, and person.  The examiner observed no evidence of a psychotic disorder, noting the Veteran did not manifest any hallucinations, delusions, or disorganized behavior, but stated the Veteran did report experiencing "significant subjective distress."  The examiner noted the Veteran's thoughts of harming himself as well as others, and reported feeling considerable anger towards former coworkers.  Additionally, the examiner stated the Veteran appeared to have a very low tolerance for frustration, was very impatient and easily angered, and had particular problems dealing with authority figures.  

According to a May 1994 psychiatric evaluation by Dr. R. B., the Veteran had sleep disturbances, psychomotor agitation or retardation, difficulty concentrating or thinking, thoughts of suicide, and recurrent and intrusive recollections of his traumatic experience.  Dr. R. B. observed that the Veteran had moderate restriction of activities of daily living, marked difficulties in maintaining social functioning, often had deficiencies of concentration, persistence, or pace resulting in failure to complete tasks in a timely manner, and 1 to 2 times a week had episodes of deterioration or decompensation in work or work-like settings, which caused him to withdraw from the situation or to experience exacerbation of his symptoms.  He also indicated that the Veteran was unable to consistently complete even simple tasks in a work setting.  The Veteran was noted to be receiving outpatient treatment and could improve in time; therefore review in one year was suggested.  

Another May 1994 mental residual functional capacity assessment showed the Veteran was moderately limited in his abilities to understand and remember short and simple instructions, carry out short and simple instructions, maintain attention and concentration for extended periods, and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  The Veteran had marked limitation in his abilities to understand and remember detailed instructions, carry out detailed instructions, complete a normal workday and workweek without interruptions from psychologically based symptoms, interact appropriately with the general public, accept instructions and respond appropriately to criticism from others, and set realistic goals or make plans independently of others.  The Veteran was not significantly limited in his ability to ask simple questions or request assistance or maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness.  

A May 31, 1994 SSA Disability Determination and Transmittal letter indicated that the Veteran became disabled in July 1993 due to psychiatric conditions.  

VA mental health records from February 1996 show the Veteran was angry with the denial of his claim for workers compensation, and reacted to the denial letter by loading some guns and considering driving to his employer.  However, the Veteran stated that he called his brother instead and talked through his emotions, realizing the potential consequences of his initial reaction.  In May 1996 the Veteran reported that during a period of heightened agitation he shot his dog for not obeying his calls to return.  A June 1996 note indicated that the Veteran was active in DAV affairs, serving as the hospital representative for the year to coordinate patient activities.  He noted he continually found himself in confrontations with others.  A November 1996 record showed the Veteran had moved to be closer to the hospital and his volunteer work.  

In June 1997, the Veteran said he had missed his March appointment due to a trip to Florida.  The Veteran reported he was embroiled in problems with his DAV chapter, but noted that he joined the church and began doing volunteer work for the chapel.

In August 1998, the Veteran said that he drove to Kansas for his son's graduation, and spent a lot of time talking to two sisters with whom he had not had much contact in years.  He also reported continued involvement in church activities, and stated he enrolled in an extramural program for an associate's degree in religious studies.  He further noted that he and his girlfriend were scheduled to be married in November.  

By July 1999, the Veteran indicated he was regularly attending church, teaching Sunday school, and performing volunteer work at the Rescue Mission.  In November 1999, the Veteran said he continued performing volunteer work at a local ministry and the Rescue Mission.  

VA medical records from May 2000 show that the Veteran reported that things were pretty good aside from an occasional panic attack.  He began attending a weekly therapy group, as well as teaching Sunday school, Bible study, and summer vacation Bible school.  In November 2000, the Veteran said he felt a growing sense of emotional detachment, with anger and irritability.  He said his marriage was fine, and that he remained active with the church, having been elected a deacon the previous month.  

The Veteran reported in February 2001 that he was doing fairly well due to a stable marriage, his work in the church, and group therapy.  He noted that as a deacon he had 15 families assigned to him as his charge.  He also noted that he assisted an elderly parishioner by building a deck on the side of her trailer to replace dangerous steps.  The clinician noted that the Veteran was alert and fully oriented, had normal speech, and linear, logical, and coherent thoughts.  There was no evidence of formal or content thought disorder, nor signs of hallucinatory activity.  

According to a September 2002 mental status evaluation by Dr. J. N., the Veteran reported flashbacks, nightmares, depression, feelings of hate and anger that were at times overwhelming, not being able to sleep without a weapon nearby, and suicidal ideation.  He described flashbacks during which he heard explosions, saw limbs flying through the air, and smelled napalm and burning flesh.  He reported having a hard time controlling his anger, and was afraid of what he might do because of it.  He said he continued to avoid crowded places and that his socialization was "pretty much" limited to other Veterans.  Additionally, the Veteran commented that he felt he became unable to work in 1994, and had not attempted to return to work since then.  The Veteran said he went to VA on occasion to do errands there, volunteered serving meals at the Rescue Mission once a month, and visited various Veterans organizations, adding that his socialization was "pretty much" with other Veterans.

Upon evaluation, the Veteran's personal hygiene and grooming were good and he was oriented to time, place, and person.  He appeared to have relatively good short-term memory, but he had moderate problems with long-term memory.  He appeared to have moderate difficulty concentrating, which would interfere with his ability to perform detailed and complex tasks.  The Veteran also evidenced significant problems with abstract reasoning ability.  The examiner noted the Veteran continued to have very low tolerance for frustration and difficulty in dealing with stress.  The examiner described the Veteran's problems with coworkers and the public as moderate, but said that he appeared to have marked impairment in terms of his ability to cope with usual stresses encountered in competitive work.  The examiner stated the Veteran did not have a mental disorder that would prevent regular attendance in the workplace, but that his PTSD symptoms could cause interruptions in a normal workday or workweek.  The examiner assigned a GAF score of 50.

A September 2002 VA mental health note indicated the Veteran had begun his new job as a minister.  He denied any suicidal or homicidal ideation, and participated actively in group therapy and communicated and interacted with group therapy members.

According to a letter from the Dr. J. Y. dated in January 2003, the Veteran reported continued difficulty controlling his temper, trouble sleeping, flashbacks, and avoiding stressful situations.  He reported feeling emotionally isolated, which continued to be an issue going into his marriage.  He said that the only way he could get in touch with his feelings was to think back to Vietnam, which he really hated doing.  He also stated that the Veteran had been unable to work since his termination from the Post Office due to his inability to tolerate stress and modulate his anger.  He noted that the Veteran recently became an unpaid pastor for a small church.  Dr. J. Y. assigned a GAF score of 50, citing the Veteran's inability to tolerate stress.  

A March 2003 VA mental health note indicated the Veteran was going before a Board to be considered for ordination as a Baptist minister, had applied for a church that was near a mission, and that he recognized that helping others was great distraction for him from his anger and other PTSD symptoms.  The clinician described him as a mainstay of the therapy group.  In June 2003 the Veteran reported that he traveled to Missouri with the Red Cross to perform disaster relief, and that he continued to work for the Food Bank and a local Baptist Mission.  He reported that he felt he was doing well and was only attending group therapy intermittently due to his missionary work.  The clinician assigned a GAF score of 65.  By October 2003 the Veteran had taken over as pastor of a small church.  He described not being able to feel grief or love or anything else like he had used to, citing how he felt about the loss of his brother as an example.  He reported being close with his remaining siblings.  He was assigned a GAF score of 52.

VA treatment records from September 2005 through November 2005 indicate the Veteran was actively engaged in church work and recruiting food for the local food bank and missions.  His wife reported that the Veteran had returned from a hurricane disaster relief trip, which had resulted in the Veteran becoming quite stressed.  He stated that he continued his church and volunteer activities, but felt restless and derived less pleasure and meaning from the work following his experience on the relief trip.  The Veteran was noted to be still well-connected to his church and community, and was encouraged to continue attending group therapy sessions.  Mental status evaluations during this period indicated that the Veteran's thought processes were logical and linear, and that his thought content was devoid of suicidal or homicidal ideation, hallucinations, and overt delusions.  Moreover, the Veteran was appropriately dressed and groomed, and displayed fair judgment and insight.  GAF scores for this period ranged between 55 and 65.  

In an October 2005 statement, the Veteran wrote that his PTSD continued to be a dominating factor in his life, and that an attempt to perform disaster relief volunteer work resulted in an "extreme setback" in his condition.  

According to a January 2006 mental health note, the Veteran reported he was preparing to return to the Gulf region to do further aid work in the near future.  A February 2006 note indicated the Veteran discussed his new job with the clinician and why the Veteran derived satisfaction from it.  Treatment notes from March 2006 showed the Veteran and the clinician discussed how the Veteran related to others and derived satisfaction from helping other people, and that the Veteran felt better able to be around others and enjoy their company than he had been during the years after his service in Vietnam.  The Veteran had a GAF score of 55.

The Veteran was afforded a VA examination in May 2006.  The Veteran reported having a good relationship with his wife, and denied any significant marital problems.  He reported adequate relationships with his siblings, and close contact with some of his children from previous marriages.  He said that he had no close friendships outside family, had a few acquaintances, and that he was not able to feel close and loving to people very much since Vietnam.  He reported staying "very busy" as a minister at his church, preaching each Sunday, and volunteering at a food bank.  The Veteran denied homicidal and suicidal ideation, but reported problems with feelings of irritability and anger.  He also reported memory problems.  He said he experienced panic attacks about once per month.  He endorsed being depressed, loss of interest, low motivation, being socially withdrawn, irritability, frequent anxiety, nervousness, and poor sleep with nightmares.  He said that he continued to sleep with a pistol under his bed, which was an improvement from when he reportedly slept with a gun taped to his hand.  He continued to report difficulty concentrating.  

Upon mental status evaluation, the examiner noted the Veteran had a restricted affect and a chronically sad, depressed mood.  The examiner observed no impairment of thought processing or communication, nor any sign of delusions, hallucinations, or obsessive-compulsive behavior.  Eye contact was poor but behavior was appropriate.  The Veteran's speech was normal.  His impulse control with regard to anger issues appeared adequate.  The examiner noted that the Veteran's PTSD contributed to difficulty with his employment history and marriages.  

According to September 2006 mental health notes, the Veteran discussed the charity work he was doing with the Red Cross and how he had recently returned from Florida after doing hurricane rescue work.  The Veteran also reported continuing to be actively involved with the church and that he gave out food on a regular basis.  Additionally, the Veteran said that in a few weeks he would be traveling to West Virginia to serve as a minister for prison inmates.  He said his PTSD symptoms were relatively controlled.  The Veteran's thoughts were linear, logical, and goal-directed with no evidence of acute suicidality or homicidality.  The Veteran was alert and oriented and had good attention and concentration; his judgment, memory, and abstract thinking appeared intact.  He was assigned a GAF score of 60.

In October 2006, the Veteran reported that his ministerial trip to prisons in Virginia was an eye opening experience.  He reported an increase in his nightmares, flashbacks, and trouble sleeping, but denied any persistence of his low mood or thoughts of wanting to inflict self-harm.  The clinician noted the Veteran was future oriented and planned to make a trip to Buffalo, New York to assist with a relief operation.  He had a GAF score of 65.

In May 2007, the Veteran reported he had not contacted the Mental Hygiene Clinic because he had been busy, adding that he traveled to Maine for a disaster rescue program and had been busier with church activities as he had become a co-pastor of a larger church.  He was assigned a GAF score of 55.  In July 2007, the Veteran indicated he felt tired lately, and said he had been quite busy at work and emotionally stressed.  However, he reported continuing to perform disaster relief work.  He was assigned a GAF score of 50.  In August 2007 the Veteran reported staying busy with work but had also procrastinated on exercise, and was also angry with his VA appeal.  He also stated he had experienced some interpersonal issues that made him feel like he was in an emotional whirlwind.  The Veteran reported that he "thrives on stress," and said he was looking forward to being required to perform more rescue work undertaken by the Red Cross.  He was assigned a GAF score of 55.  The Veteran's reports remained the same in October 2007.  He stated that he rendered services as part of a church boot camp, which he found rewarding, and that he exercised regularly.  He also reported his relationship with his wife was good.  His GAF score was 55.

During a VA examination in May 2010, the Veteran reported that his marriage was doing well overall but was occasionally affected by his periodic irritability.  He said he continued to lack social relationships and was not active in any groups, clubs, or organizations.  However, the Veteran said he continued his ministry work and food bank volunteering, which occupied 15 to 20 hours a week and 6 to 10 hours a week respectively.  He reported poor sleep with occasional nightmares, and said he continued to avoid crowds and lacked any enjoyable hobbies.  He said he had no further problems with violent or assaultive behavior or suicide attempts.  The Veteran endorsed suicidal ideation, but noted his religious beliefs and thoughts of his wife inhibited any action.  He denied homicidal ideation.  He also reported feeling frequent anxiety and having a depressed mood, ranging from neutral to low.  Additionally, the Veteran reported having angry outbursts with shouting, occasional throwing or kicking of objects, and slamming doors.  

On evaluation, the Veteran's affect was restricted and his mood continued to be sad and depressed with underlying irritability.  The examiner noted that the Veteran's descriptions of his mood indicated a chronically depressed mood with emotional numbing and a restricted range of emotion.  There was no impairment of thought processing or communication, nor were delusions or hallucinations observed.  His personal hygiene and basic activities of living were adequate.  No obsessive-compulsive behavior was evident.  The Veteran's speech was within normal limits.  The examiner indicated the Veteran had mildly impaired impulse control, referring to the outbursts described above.  The examiner indicated that the Veteran's PTSD-related anger and irritability caused problems with past employment situations, but that in more recent times his functioning was generally adequate at his part-time minister job, adding that the Veteran had no close friendships or social interactions and minimal leisure pursuits.  The examiner noted the Veteran had a restricted affect and decreased social interactions, and assigned a GAF score of 51.

According to a June 2010 note, the Veteran said he felt he needed to resume anger management therapy, adding he had been irritable with his wife and volunteers in the food bank that he directed.  He reported that his mood was chronically dysphoric, and that he had occasional fleeting thoughts of suicide.  The Veteran appeared neatly groomed, and was alert, oriented, friendly, and cooperative.  His speech was normal, and his thoughts were linear, logical, and goal directed.  There was no evidence of formal or content thought disorder, nor evidence of hallucinatory experiences.  The Veteran said he was "mad all the time."  He was assigned a GAF score of 46.  By July 2010 the Veteran reported that he was not as jumpy and irritable as he had been, though some sleep troubles remained.  He noted that he and his wife were looking forward to an upcoming camp and Vacation Bible School, and that he was considering attending a family reunion.  He was assigned a GAF score of 50.  In November 2010 the Veteran advised that he was doing okay physically and emotionally, that his food bank work was going well, and that his church was thriving.  He was assigned a GAF score of 58.

A January 2011 VA mental health note indicated the Veteran continued his ministry work in the church and was the head of one of the largest foodbanks in the area, from which he derived considerable self-satisfaction and self-esteem.  He reported his relationship with his wife was going well.  The clinician noted that although the Veteran's PTSD symptoms clearly persisted, the Veteran's ministry and food bank work had helped him considerably.  

In an April 2011 VA Form 646, the Veteran's representative indicated the Veteran's symptoms included dissatisfaction and disillusionment with various jobs, anger difficulties, five broken marriages, restricted affect and dysphonic mood, poor eye contact, loss of interest, low motivation and anhedonia, poor impulse control, sleep disturbance, and periods of anxiety.  According to a May 2011 Informal Hearing Presentation, the Veteran lacked any social relationships despite working part time as a minister.  He was short and "snappy" with his wife, possessed a restricted affect, and had a dysphoric mood.  The Veteran was also chronically depressed and never happy.  

During the March 2012 Board hearing, the Veteran testified that he had memory difficulties and that the last full time job he held was with the Postal Service.  See Hearing Transcript, pp. 5-6.  The Veteran stated he held pursued part-time work whenever possible, but could not hold a full-time job very well.  Id. at 18.  He reported experiencing mood swings and difficulty controlling his anger, as well as suicidal ideation.  Id. at 10.  The Veteran also reported keeping firearms nearby while sleeping, at one point taping them to his hand before going to sleep.  Id. at 12, 17.  He reported experiencing panic attacks of varying frequency between 2 or 3 per week to 1 every few months.  Id. at 13.  Additionally, he reported problems sleeping at night, including nightmares, difficulty falling asleep, and frequent waking.  Id. at 15-16.  The Veteran's representative argued that the Veteran's PTSD had not drastically changed from assessments performed in 2002 through the most recent VA examination, and that the condition interfered with his ability to maintain gainful employment along with causing family and social complications.  Id. at 21.  

In a June 2012 statement, the Veteran reported that he did not return to his Postal Service position in 1993 because Dr. J. Y. would not release him to do so, and that he had not held a full time job since that time.  The Veteran submitted a copy of Dr. J. Y.'s June 2003 letter along with his statement.   

According to a July 2013 letter from the Veteran, he wrote that he had been able to hold a job long enough to advance through the ranks, but not longer.

In a December 2015 letter, the Veteran wrote that he began working for a Baptist church in 2007, and could work no more than 20 hours a week.  

The Veteran submitted an individual unemployability assessment from C. B., a vocational consultant, dated in March 2016.  C. B. reviewed the claim file and interviewed the Veteran by teleconference.  C. B. opined that the Veteran did not work substantially during the period from December 1995 to present.  See Vocational Assessment, pg. 3.  He cited Dr. J. Y.'s September 1993 note that the Veteran should not return to the Post Office work environment, and the lack of refutation of it, as support for his conclusion.

After review of the record, the Board finds that the Veteran's PTSD symptoms more closely approximated those contemplated by a 100 percent disability rating for the period prior to June 18, 2003, under both the Diagnostic Code in effect at the time of his claim and the Diagnostic Code currently in effect.  The Board bases this finding in part on Dr. R. B.'s 1994 psychiatric evaluation, which found that the Veteran was unable to consistently complete even simple tasks in a work setting.  Also persuasive were the Veteran's February 1996 report of loading firearms and considering returning to a previous employer, and his May 1996 report detailing how, during a period of heightened agitation, he shot his dog for not obeying calls to return.  These facts suggest the Veteran manifested symptoms approximating those contemplated by an explosion of aggressive energy resulting in profound retreat from mature behavior.  Given that approximation, that evidence supports a rating of 100 percent during this period.  

However, the evidence clearly shows a significant improvement in the Veteran's disability picture beginning in June 1997.  The record indicates that during this period the Veteran joined a church and performed volunteer work for the chapel.  By August 1998 he was enrolled in school and seeking an associate's degree in religious studies, and was engaged to be married.  Moreover, in 1999 the Veteran was teaching Sunday school and volunteering with a local ministry and a Rescue Mission.  In November 2000, the Veteran had been elected a deacon in his church, and was responsible for 15 families.  During this time the Veteran also performed volunteer relief work, for which he traveled to several states stricken by natural disasters.  Although the Veteran reported a trying experience during a trip to New Orleans in October 2005, the record shows the Veteran participated in these efforts from 2003 through 2007, and reported that he "thrived" on the stress and looked forward to performing more work with the Red Cross.  See August 2007 mental health note.  The Board also found noteworthy that the Veteran's other volunteer work progressed to the point that he was the leader of one of the largest foodbanks in his area, from which he derived self-esteem and satisfaction.  See January 2011 VA mental health note.  The Board's selection of June 18, 2003 as the effective date of the staged rating at 70 percent is based on the earliest date indicating that the Veteran had been ordained as a minister and assigned to a church of his own, as well as the Veteran's reports of various activities including disaster relief work in Missouri and a local foodbank.  The date is also consistent with the Veteran showing sustained improvement in his overall symptomatology and functioning.  

Although the September 2002 mental status evaluation by Dr. J. N. indicated that the Veteran appeared to have marked impairment in terms of his ability to cope with usual stresses encountered in competitive work, Dr. J. N. also stated that the Veteran did not have a mental disorder that would prevent regular attendance in the workplace.  And while Dr. J. Y.'s January 2003 note indicated that the Veteran had been unable to work since his termination from the Post Office, the Veteran's September 2002 mental status evaluation showed he reported that he felt that he became unable to work in 1994 and had not attempted to return to work since then.  The criteria for a 70 percent disability rating, in effect prior to November 1996, contemplate "severe impairment" in the ability to obtain and retain employment.  The Veteran's statement that he had not attempted to return to work since then, coupled with his pastoral work and volunteer efforts with aid organizations weigh against a finding of "demonstrable" inability to obtain or retain employment.  

The Board also considered C. B.'s opinion that the severity of the Veteran's PTSD was consistent with total unemployability.  However, C. B. reported that the Veteran had a vocationally favorable GAF score of 60 in September 2006, which was the only favorable score in the entire claims file and that it was therefore irrelevant, anomalous, and fully inconsistent with the entire claims file.  See Vocational Report, pg. 6.  Notwithstanding that assertion, the Board's review of the record demonstrates that the Veteran had a GAF score of 60 or above on several occasions, notably June 2003 (65), September 2005 (65), September 2006 (60) and October 2006 (60 and 65).  Additionally, C. B. did not address, or even acknowledge, the Veteran's volunteer disaster relief and foodbank work as it related to his functional ability, instead seemingly discounting it without any explanation.  These discrepancies diminish the probative value of C. B.'s opinion with respect to the severity of the Veteran's PTSD symptoms.

The Veteran's role as a leading member of his church community and extensive volunteer work show that his PTSD symptoms, while significant, were not of such severity so as to render him in virtual isolation in the community or demonstrably unable to obtain or retain employment.  To the contrary, his church and relief work required him to interact with the community, including the 15 families in the church assigned to him as a deacon and his subsequent responsibility for an entire church community.  The medical evidence does not show that the Veteran's PTSD symptoms were of such a degree of severity, frequency, and duration so as to be characterized as totally incapacitating, psychoneurotic, and bordering on gross repudiation of reality.  Indeed, throughout this period the evidence consistently showed that the Veteran's thought processes were linear, logical, and coherent, without signs of hallucinatory activity or delusions.  

The Board also considered the applicability of the current rating criteria for this period and whether it might afford the Veteran a higher rating.  However, the evidence does not show that the Veteran's PTSD symptomatology was of such, frequency, duration, or severity to amount to total occupational and social impairment, manifested by symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self and others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The evidence shows that during this period, the Veteran's PTSD manifested by chronic depression, anxiety, intermittent difficulty coping with stress, emotional detachment, flashbacks and panic attacks, chronic sleep impairment, irritability and anger with outbursts, memory difficulties, compulsive behavior, impaired impulse control, loss of interest, difficulty concentrating, suicidal ideation, and an inability to establish and maintain effective work and social relationships.  Notwithstanding the frequency, duration, and severity of these symptoms, the Veteran was able to interact with others and function successfully in his church and volunteer communities, and travel across the country to perform disaster relief work.  The evidence of record in this regard is therefore against a finding of total social and occupational impairment under the current rating criteria.  

Since the Veteran has been diagnosed as having adjustment disorder with depressed mood and anxiety, and panic disorder in addition to the service-connected PTSD, and the symptoms attributable to these other diagnoses have not been disassociated from his service-connected PTSD; therefore, the Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In summary, a rating of 100 percent disabling is granted for the period prior to June 18, 2003; a rating in excess of 70 percent disabling from June 18, 2003 is denied.  Because these evaluations cover the initial staged rating, this is not a case in which a reduction is contemplated.  See Fenderson, supra.

Extraschedular Consideration

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

As noted above, the Veteran reported chronic depression, anxiety, emotional detachment, flashbacks and panic attacks, chronic sleep impairment, intermittent difficulty coping with stress, irritability and anger with outbursts, memory difficulties, compulsive behavior, impaired impulse control, loss of interest, difficulty concentrating, suicidal ideation, and an inability to establish and maintain effective work and social relationships.  The 70 percent rating contemplates these and other psychiatric symptoms.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his PTSD to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.




	(CONTINUED ON NEXT PAGE)

ORDER

For the period from September 10, 1993 to June 17, 2003, a rating of 100 percent for PTSD is warranted.

For the period from June 18, 2003 to March 15, 2015, a rating in excess of 70 percent for PTSD is denied.


REMAND

In the Veteran's December 2015 statement, he reported he had to stop working as a part-time minister due to an increase in severity of his PTSD.  See also March 2016 Vocational Report, pg. 5.  The Veteran's last VA psychiatric examination was in May 2010.  Given the reported worsening, the Veteran should be afforded a current VA psychiatric examination.

With respect to the issue of entitlement to a TDIU for the period from June 17, 2003 to March 16, 2015, the Veteran submitted a VA Form 21-4192 indicating he performed ministerial work from May 1, 2007 until March 15, 2015, for which he earned $24,000 per year.  See October 2015 VA Form 21-4192.  Evidence of record suggests the Veteran performed similar work as a minister starting in late 2002 to early 2003.  See, e.g., September 25, 2002 VA Mental Health Note and March 12, 2003 VA Mental Health Note.  Although the January 2003 letter from Dr. J. Y. stated that the Veteran worked as an unpaid pastor, it is unclear whether the Veteran was paid for the ministerial work he performed prior to May 1, 2007.  Given the relevance of this information to the determination of whether the Veteran is entitled to a TDIU for this period, a remand is necessary so that the Veteran may submit relevant evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated from August 2015 to present relating to the Veteran's service-connected PTSD.  All records received should be associated with the electronic claims file.

2.  Request a completed VA Form 21-4192, Request for Employment Information, from the Veteran for each employer for the period prior to May 2007.  Document in the claims file all such efforts and requests.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran a VA examination by an appropriate examiner, to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

4.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


